Citation Nr: 1309921	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his three minor daughters in the custody of appellant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1988.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from March 2009 and March 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina Regional Office (RO) denying the appellant's claim for apportionment of the Veteran's disability compensation benefits.


FINDINGS OF FACT

1.  The Veteran is in receipt of VA disability compensation benefits at a rate of 100 percent, and his award included additional benefits for the appellant and their three minor daughters in appellant's custody. 



2. The evidence reflects that financial hardship exists for the appellant and her three minor daughters by the Veteran for the purposes of payment of a special apportionment; an apportionment would not cause the Veteran an undue hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits to the appellant on behalf of the appellant and the three minor daughters of the Veteran and the appellant, in the appellant's custody, have been met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.450, 3.451 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a). 

The VCAA, however, does not apply to decisions regarding how benefits are paid. Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim and will not be further discussed.  Nonetheless, the RO informed both the Veteran and the appellant what was needed relevant to the claim and offered to assist both.  See generally 38 C.F.R. § 3.159(c).  Moreover, both parties were provided the requisite notices under VA's contested claim procedures. 

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary. 

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450 provides that an apportionment may be paid if the Veteran's child is not residing with him and he is not reasonably discharging his responsibility for the child's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. 

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  This regulation provides further guidance as to what is ordinarily considered to constitute undue hardship. For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458(a). 

The Veteran is service-connected at the 100 percent level for schizophrenia.  He is paid over $3,000 monthly by VA and over $800 monthly from the Social Security Administration (SSA).  VA has determined that he is competent.  He is married to, but not residing with, the appellant.  They have three minor daughters who reside with the appellant in her custody.  

In March 2008, the Veteran provided a VA Status of Dependents Questionnaire.  On that form, he indicated that he was married to the appellant and, in pertinent part, they had three minor daughters.  Thereafter, the Veteran was notified that he was receiving additional compensation benefits for each dependent.  

In December 2008, the appellant requested an apportionment of the Veteran's benefits on behalf of herself and their children.  She indicated that the Veteran was not providing support monies.  In January 2009, she further stated that the Veteran provided money for their three minor daughters when he wanted to, and also wasted money on illicit activities and failed to pay bills.  She indicated that she had moved into his residence in November 2008 to save the property.  She essentially indicated that while they received money from SSA, it was insufficient to live on.  She furnished a financial status report in which she stated that her income was $501 in SSA benefits (based on the Veteran's disability) and $404 in "child support." 
She listed her monthly expenses as $1671 with unlisted medical expenses.

In July 2009, a statement was received purportedly from the Veteran in which he stated that he did not support her or the children and that an apportionment should be made.  This request conflicts with later statements.  

In May 2009, the appellant stated that she was experiencing hardship due to her lack of income.  In September 2009, she provided another financial status report in which she indicated that her sole income was derived from SSA benefits for her children.  She listed her expenses which were basically consistent with her prior report.

In March 2010, a financial status report was received from the Veteran in which he reported that he received $850 monthly from SSA, stated that VA was aware of the amount of his VA benefits and that the appellant received SSA benefits for each child based on his disability, but he did not know the amount since he was not their legal guardian, although he was their biological father.  He indicated that his monthly expenses were $1970.  The Veteran indicated that there had been a pattern where the children would live with the appellant, then with him, then back again with her.  He stated that she "stole" everything from him which put him behind on his payments and that he was now homeless.  He related that the appellant had stolen his child support receipts so he had no proof of them.  He also indicated that he was in poor health.  Medical records from May to August 2009 reflect that the Veteran reported that he had been caring for his children, but then his wife took them and he had been somewhat decompensating and was currently homeless and living in a van.  He was treated for his psychiatric illness, which has been determined to be permanent and total.  In a July 2010 statement, the Veteran reported that his health had worsened, that the appellant had stolen from him and left him in a bad financial situation, and that he was unable to be a father to his children.

In November 2011, the appellant testified at a Board hearing.  At that time, she reported that the Veteran received SSA from the Veteran which totaled less than $600 and was insufficient to pay the bills.  She indicated that she did not understand why the Veteran received VA benefits for the children, when they were the ones that needed the money.  She reported that he would occasionally pop back into their lives at their home, but not permanently.  She indicated that he was not responsible and that he did not provide for them.  She testified to some troubles with the court system that governed child support.  She stated that the child support had been dropped, but she had reapplied.  She reported that she had been required to move with the children several times due to lack of income.  She related that they had been homeless for a while and the Veteran refused to help them.  She also said that she had helped the Veteran catch up on his rent payments by giving him $1400.  The appellant also related when the Veteran had stayed with the children, but then left them alone.  The appellant then indicated that they had a residence together, but the Veteran periodically took off and was not currently residing with them and she did not know where he was at this time.

The Board finds that a grant of an apportionment to the appellant under 38 C.F.R. § 3.450 is not warranted.  Neither party is entirely credible regarding their financial and historical record.  The Veteran has income of about $4000 a month from SSA and VA, but is homeless for some reason.  He states that he is homeless because the appellant stole from him, but she claims that she has given him money.  The appellant indicated that she was not awarded child support, which seems inconsistent with the contentions she has made about their need for support.  A review of the historical record shows that the Veteran has provided monies, but he is also inconsistent with the out of pocket payments.  Both he and the appellant referred to past child support.  However, the record is clear that he added the minor children to his SSA benefits so that money would be provided to them monthly, which is consistent.  Therefore, the Board finds that the Veteran has reasonably discharged his responsibility for his minor daughters' support.  It is undisputed in the record that the daughters receive this money.  

However, due to the Veteran's admitted inability to parent his children, the Veteran has created a hardship for the appellant and their minor daughters.  In reviewing this case in its entirety, the evidence supports a finding of hardship on the part of the appellant, on her behalf and in her capacity as custodial parent for the three minor daughters of the Veteran; and under the provisions for a "special" apportionment, (38 C.F.R. § 3.451) the appellant may be entitled to an apportionment where hardship is shown to exist.  The Board is aware that under the provisions of 38 C.F.R. § 3.451 an apportionment may not be imposed if in doing so it creates undue hardship for the Veteran.  See id.  However, under VA guidelines, if a veteran is receiving additional benefits for dependents and the evidence shows he is not reasonably contributing to their support, hardship to a veteran would not result from apportionment of the additional amounts of compensation benefits payable for such dependent(s).  See VA Manual 21-1, Part IV, paragraph 19.05.  The Board does not find that that the Veteran will be placed under hardship given his monthly income.  While he reports a poor financial situation, he has not furnished an adequate explanation as to why he is homeless, given his income.  

In light of the fact that the Veteran receives additional VA compensation for the appellant and their three minor daughters by virtue of his having claimed them as dependents, an undue hardship cannot be shown, at least with regard to the additional benefits he receives for them.  Furthermore, the Veteran provided financial information which tended to show that he has a surplus of $2000 per month.  While his statements are to the contrary, they are not supported by a clear explanation or any documentation of concrete debts which would take precedence.  The Veteran has been given ample opportunity to submit evidence pertinent to his claim.  Overall, the evidence does not suggest that an undue hardship would be created if the Veteran's VA compensation benefits are apportioned, at least to the extent that it equals the amount that he receives for the appellant and their three minor daughters.  Accordingly, an apportionment, at least to this effect under the provisions of 38 C.F.R. § 3.451 is warranted.  

Once it has been determined that an apportionment is warranted, the rate of apportionment of disability compensation must be determined.  Rates of apportionment are to be determined under the standards set forth in 38 C.F.R. § 3.451.  See 38 C.F.R. § 3.453.  This regulation stipulates that ordinarily apportionment of more than 50 percent of the Veteran's benefits is considered to constitute undue hardship on him, but apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee.  As noted, there is no showing that an undue hardship would be created if the Veteran's VA compensation benefits are apportioned, at least to the extent that it equals the amount that he receives for the appellant and their three minor daughters.  However, as noted, an apportionment of less than 20 percent of the Veteran's benefits is not ordinarily deemed a hardship.  The Board will defer to the RO's discretion as to the determination of the exact percentage to be apportioned here, particularly if the appellant is awarded support by a family court.  The Board notes that the RO must take into consideration the totality of the circumstances to include the needs of the Veteran, as VA may apportion any part of compensation payable to the Veteran. 

In light of the foregoing, the Board concludes that the evidence of record supports a finding that hardship exists for the appellant and the Veteran's three minor daughters in her custody for the purposes of payment of a special apportionment to her on her behalf and their three minor daughters' behalf. The Board further concludes that the evidence of record does not support a finding that undue hardship would exist for the Veteran if his VA compensation benefits are apportioned in this case.  Thus, entitlement to an apportionment of the Veteran's disability compensation benefits is warranted.


ORDER

An apportionment of the Veteran's VA disability compensation benefits on behalf of the appellant and their three minor daughters is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


